DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .
Status of the Claims
	Claims 1, 2, and 5- 10 are currently pending. 
	Claims 3, 4, and 11 have been canceled. 
	Claims 1, 2, and 5- 10 have been amended. 
	Claim 10 is withdrawn. 
	Claims 1, 2, and 5- 9 are currently under consideration.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on September 14, 2022 is being
considered by the examiner.

-Status of Rejections-
Both rejections under § 112(b) are withdrawn.
The rejection under §102(a)(1) is moot, due to Applicant’s amendments. 
The double patenting rejection is maintained. 
A new ground for rejection has been necessitated by the amendments. 

New Grounds of Rejection
Claim Rejection - 35 USC§ 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-2, and 5- 9 are rejected under 35 U.S.C. 103 as being obvious over RUFF, US 2014/0322252 A1 (‘252), Pub: Oct. 30, 2014, on IDS, in view of JELLINGER, BMC Medicine; 16(34); 1-16, Pub: 2018, and SCHULZ-SCHAEFFER, Acta Neuropathol; 120: 131-143, Pub: 2010.
	Regarding claims 1- 2, ‘252 discloses A method of treating brain neurodegenerative conditions – including synucleinopathies, such as Parkinson’s disease and dementias in a patient comprising the steps of:
	preparing a composition comprising a D peptide and a pharmaceutically acceptable carrier, said D peptide further comprises the general structure : A-B-C-D-E-F-G-H which corresponds to all-D-TTNYT (instant SEQ ID NO: 1) when: A is absent, B is absent, C is absent, D is Thr, E is Thr, F is Asn, G is Tyr, and H is Thr, and wherein all amino acids are the D stereoisomeric configuration, and 
	administering said composition to the patient in a therapeutically effective dose, wherein said composition acts to treat the brain neurodegenerative condition in the patient. (Abstract; claims 1 and 3; pars. [0002]; [0007]).
	‘252 teaches that cofilin-actin rods are indicated as preceding neuronal death; in addition to disclosing that oral administration of orally bioavailable all-D-ASTTTNYT (SEQ ID NO: 1/ RAP-310) blocks induced cofilin rod stress response and may protect against synapse loss. ([0033]; FIG. 4). ‘252 further discloses administration of the core bioactive moiety in orally bioactive form, all-D-TTNYT (SEQ ID NO: 2/ RAP-103/ instant SEQ ID NO: 1), at a dose of 0.5 – 1 mg/kg and intravenously at 1 mg/kg; in addition, the compositions are 0.001- 99% - by weight or volume of composition – the active material. ([0024]; [0036]- [0038]; [0043]). As such, the disclosure indicates the instantly claimed therapeutically effective dosing in a person. (See instant specification pars. [0030]- [0031]).
	Regarding claim 5, ‘252 discloses routes of administration which include oral, buccal, parenteral, topical, rectal, vaginal, intranasal inhalation spray, and intrapulmonary inhalation. ([0042]; claim 4). 
	Regarding claims 6- 9, administration of all-D-TTNYT is disclosed. This sequence contains 5 amino acids, which is less than 20, 12, and 8 amino acids in length; and equal to the limitation of claim 9 (i.e., 5 amino acids or less in length). 
	‘252 does not teach treatment of dementia with Lewy bodies.
	Jellinger teaches that dementia with Lewy bodies and Parkinson’s disease with dementia are known Lewy body disease in the α-synuclein associated disease spectrum. (Abstract, Conclusions section). Jellinger states that cognitive impairment in these disorders is induced not only by α-synuclein-related neurodegeneration but by multiple regional pathological scores. Further, both DLB and PDD show heterogeneous pathology and neurochemistry, suggesting that they share important common underlying molecular pathogenesis with Alzheimer’s disease and other proteinopathies, indicating a “synucleinopathy processes leading to either one”. As such, one of ordinary skill would have understood both DLB and PDD to be synucleinopathies at the time of filing.
	Schulz-Schaffer teaches that both Parkinson’s disease and dementia with Lewy bodies (DLB) present with similar loss of dendritic spines. (pg. 137, Col. 2, Par. 2). 
	Therefore, it would have been obvious to one having ordinary skill at the time of filing to apply the methods of ‘252 (treatment for neurodegenerative conditions including the synucleinopathies, such as Parkinson’s disease with the peptides of claim 1 {encompassing instant SEQ ID NO: 1}) to the treatment of the synucleinopathies associated with accumulation of alpha synuclein (Lewy body diseases: Parkinson’s disease with dementia and dementia with Lewy bodies, as taught by Jellinger). Further, the artisan applying the methods of administering the peptides of the claims of ‘252 would have a reasonable expectation of observing a decrease in synapse loss (as indicated by ‘252, and supported by Schulz-Schaffer) by doing so. See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). 

---Response to Arguments---
	Applicant’s argument is focused on the assertion that treating Parkinson’s disease does not inherently treat Lewy bodies, because all Parkinson’s patients do not necessarily present with dementia with Lewy Bodies. Applicant references Schulz-Schaffer; specifically, pointing to a note regarding a subsection of Parkinson’s patients who developed dementia, in which no Lewy bodies were detected outside of the brain stem. (p. 132, ¶ spanning Cols. 1 and 2). 
	However, the conclusions of the first referenced article, [37] Galvin, supporting Applicant’s selected teaching of Schulz-Schaffer states the following: “Parkinson disease dementia (PDD) shares identical clinical features with dementia with Lewy bodies (DLB); both entities can be distinguished from Alzheimer disease. The presence of PDD/DLB features at any time during the course of PD is highly predictive of dementia and the presence of LB at autopsy”. (Galvin JE, Pollack J, Morris JC (2006) Clinical phenotype of Parkinson disease dementia. Neurology 67:1605–1611). 
	The second reference supporting the applicant’s selection from Schulz-Schaffer, [87] Libow, discloses the following: “The literature currently views Lewy bodies as central in the pathogenesis of Parkinson's disease dementia (PDD) when Alzheimer's disease (AD) or vascular pathology is not present. Because the neuropathology of PDD is not well understood, the pathological features of PDD were characterized in eighteen PD brain specimens using published criteria for AD, Diffuse Lewy Body Disease (DLBD), and Vascular Disease as a framework. Among the PD dementia (n = 16) subjects, 3 (19%) did not have LBs outside of the brain stem, nor AD or vascular pathology. In two additional cases, one did have rare LBs in the neocortex and cingulate gyrus. However, these two cases did not meet the diagnostic criteria for DLBD. Beyond these 5 cases, the remaining PD dementia subjects fitted a classical pathological profile consistent with AD (38%), vascular disease (12.5%), DLBD (6%), or a combination of these pathologies (12.5%). The findings from this study do not support the hypothesis that LBs are the main substrate for dementia in PD.”. (Abstract - Libow LS, Frisina PG, Haroutunian V, Perl DP, Purohit DP. Parkinson's disease dementia: a diminished role for the Lewy body. Parkinsonism Relat Disord. 2009 Sep;15(8):572-5. doi: 10.1016/j.parkreldis.2009.02.003. Epub 2009 Apr 5. PMID: 19346154; PMCID: PMC2911130.). 
	However, these references do not suggest that dementia with Lewy bodies is not a synucleinopathy, nor would it deter one of ordinary skill from applying the teachings of ‘252 to the treatment of other neurodegenerative diseases with known and suspected links, such as dementia associated with Alzheimer’s disease and Parkinson’s disease with dementia and Lewy bodies at the time of filing.
	To reiterate, Jellinger concludes that both PDD and dementia with Lewy bodies (DLB) were considered subtypes of an alpha-synuclein-associated-disease-spectrum defined as Lewy body diseases at the time of filing. (Conclusions, lines 1- 3). As such, dementia with Lewy bodies would have been understood – by one having ordinary skill in the art – as a synucleinopathy of the genus of synucleinopathies claimed separately from Parkinson’s by ‘252. (claim 3). 
	Applicant also discloses an alternative mechanism (dopamine replacement) and agent for treatment of Parkinson’s, Levodopa; and argues that ‘252 does not describe the specific mechanism indicated in the instant specification.
	While both arguments are factually accurate, the arguments do not refute the claims of ‘252 as evidenced by Jellinger. Specifically, treating synucleinopathies (including dementia with Lewy bodies, as taught by Jellinger), and including the many instances of Parkinson’s in which the symptoms of the two conditions do overlap (instances pointed out in Schulz-Schaffer notwithstanding).
	Also, ‘252 does not teach administration of Levodopa. ‘252 teaches administration of the peptide of the instant claims as a treatment, in effective therapeutic doses, for “the synucleinopathies such as Parkinson’s disease”. (See ‘252, [0007]). 
	As such, one of ordinary skill would not expect to see the same result as those attributed to dopamine replacement therapy following the treatments disclosed by ‘252. One would; however, expect that the same mechanism inherent to treating the synucleinopathies of ‘252 (resulting from administration of 0.05- 1mg/kg, [0038]; or “a therapeutically effective dose”, claim 1) would be both (i) consistent across the spectrum indicated as synucleinopathies (e.g., Parkinson’s, Dementia with Lewy Bodies, and Alzheimer’s, as supported by Jellinger); and (ii) inherent to the structure of the claimed active ingredients (the peptide of the instant claims).
	Applicant relies on MPEP §2112, citing that “may be present is not sufficient to establish inherency”. 
	The issue is inherency of the mechanism of the active agent (all-D-TTNYT of the instant claims under consideration). The specification discloses Fig. 4, which indicates reduction in alpha synuclein fibrils and amyloid beta (Aβ). ([0020]). Paragraph [0044] Illustrates the ability of the multi-chemokine receptor antagonist RAP-103 (all-D-TTNYT) to block an early neuronal pathology that results in synapse damage or loss caused by both amyloid beta (Aβ) and pre-formed fibrils (PPF) of alpha-synuclein. 
	Jellinger states that cognitive impairment in these disorders is induced not only by α-synuclein-related neurodegeneration but by multiple regional pathological scores. However, both DLB and PDD show heterogeneous pathology and neurochemistry, suggesting that they share important common underlying molecular pathogenesis with Alzheimer’s disease and other proteinopathies, indicating a
 “synucleinopathy processes leading to either one”. (Conclusions).
	While Parkinson’s was used as an example of a synucleinopathy, ‘252 also discloses treating Alzheimer’s with compositions and methods which comprise the same reasonable protocols of 1mg/kg administration to patients in need of treatments of both Parkinson’s and Alzheimer’s, which are indicated as having similar pathologies by Jellinger. 
	Importantly, ‘252 claims treatment of synucleinopathies with peptides which encompasses the elected species, instant SEQ ID NO: 1 (RAP-103 and SEQ ID NO: 2 of ‘252). Parkinson’s, is merely disclosed as a single example of a synucleinopathy by ‘252. 
	As such, it would have been obvious to one having ordinary skill that all conditions known to be synucleinopathies were intended to be included in the generic category (i.e., synucleinopathies) claimed by ‘252. Further, ‘252 claims and discloses the same active ingredient that would be expected to result in the same effects indicated by the instant disclosure. As such, it would have been obvious to one of ordinary skill to apply the methods of ‘252 to any known synucleinopathy on the continuum taught by Jellinger; including dementia with Lewy bodies, with a reasonable expectation of observing an alleviation of the condition at the time of filing. Further, one of ordinary skill would expect that the same effective dose would result in the same effect (e.g., reduction of synapse loss, as suggested by ‘252) at the time of filing. 

Claim Rejection – Double Patenting
	Claims 1, and 5- 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 5,567,682 A1 (‘682), Pub: Oct. 22, 1996. in view of RUFF, US 2014/0322252 A1 (‘252), Pub: Oct. 30, 2014, on IDS, and JELLINGER, BMC Medicine; 16(34); 1-16, Pub: 2018.
	claim 1 of ‘682 recites, a method of treating the symptoms of Alzheimer's disease by reducing or halting a loss of neurons, comprising intranasally administering to a person suffering from Alzheimer's dementia a therapeutically effective amount of a peptide of the formula: Ra-Ser-Thr-Thr-Thr-Asn-Tyr-Rb (I) where Ra represents an amino terminal residue Ala- or D-Ala- and Rb represents a carboxyl terminal residue -Thr or -Thr amide and/or an additional Cys-residue at one or both of the amino and carboxyl terminals, or a peptide of the formula: (II) where R 1 is an amino terminal residue Thr-, Ser-,Asn-, Leu-, Ile-, Arg- or Glu-; R2 is Thr, Ser or Asp; R3 is Thr, Ser, Asn, Arg, Gln, Lys or Trp; R4 is Tyr; and R 5 is a carboxyl terminal amino group with a corresponding D-amino acid as the amino terminal residue, and/or a corresponding amide derivative at the carboxyl terminal residue and/or additionally a Cys-residue at one or both of the amino and carboxyl terminals, or a physiologically acceptable salt thereof. ·
	claim 2 of ‘682 recites, the method of claim 1, in· which the peptide is ASTTTNYT.
	claim 3 of ‘682 recites, the method of claim 1 or 2, in which the peptide is administered in an amount of from about 0.2 to about 10 mg per day for a 70 kg adult human.
	claim 4 of ‘682 recites, the method of claim 3, in which the amount of peptide administered is from 0.5 to 5 mg per day.
	‘682 does not claim All-D-TTNYT, treatment for Lewy body disease, or the language of claims 6-9.
	Regarding claim 1, ‘252 discloses a method of treating brain neurodegenerative conditions – including Alzheimer’s disease, synucleinopathies, such as Parkinson’s disease (a known Lewy body disease, as evidenced by Jellinger, recognized to present with similar loss of dendritic spines to dementia with Lewy body disease, as evidenced by Schulz-Schaffer: pg. 137, Col. 2, Par. 2); and dementias (e.g., synucleinopathy and Lewy body disease: dementia with Lewy bodies (DLB), as evidenced by Jellinger: pg. 1, Background and Conclusion sections) – in a patient comprising the steps of: 
	preparing a composition comprising a D peptide and a pharmaceutically acceptable carrier, said D peptide further comprises the general structure [modified by examiner to reflect the elected species, All-D-TTNYT (instant SEQ ID NO: 1)]: A-B-C-D-E-F-G-H in which: A is absent, B is absent, C is absent, D is Thr, E is Thr, F is Ser or Asn, G is Tyr, and H is Thr, and wherein all amino acids are the D stereoisomeric configuration, and 
	administering said composition to the patient in a therapeutically effective dose, wherein said composition acts to treat the brain neurodegenerative condition in the patient. (Abstract; Title; claims 1 and 3; pars. [0002]; [0007]).
	‘252 teaches that cofilin-actin rods are indicated as preceding neuronal death; as well as, discloses that oral administration of orally bioavailable all-D-ASTTTNYT (SEQ ID NO: 1/ RAP-310) blocks induced cofilin rod stress response. ([0033]; FIG. 4). ‘252 further discloses administration of the core bioactive moiety in orally bioactive form, All-D-TTNYT (SEQ ID NO: 2/ RAP-103/ instant SEQ ID NO: 1), at a dose of 0.5 – 1 mg/kg and intravenously at 1 mg/kg; in addition, the compositions are disclosed as 0.001- 99% - by weight or volume of composition – active material. ([0024]; [0036]- [0038]; [0043]). As such, the disclosure indicates the instant therapeutically effective dosing in a person. (See instant specification pars. [0030]- [0031]).
	Regarding claim 5, ‘252 discloses routes of administration which include oral, buccal, parenteral, topical, rectal, vaginal, intranasal inhalation spray, and intrapulmonary inhalation. ([0042]; claim 4).
	‘252 does not specifically disclose the elected penta-peptide having at most 20, 12, 8, or 5 amino acid residues.
	Regarding claims 6- 9, administration of all-D-TTNYT is disclosed. This sequence contains 5 amino acids, which is less than 20, 12, and 8 amino acids; and equal to the limitation of claim 9 (i.e., 5 amino acids or less). 	
	Thus, the instant claims are obvious variants of claims 1-4 of ‘682, taken in light of the effectiveness of treatment for Alzheimer’s dementia and associated conditions (including known Lewy body diseases) attributed to the All-D-species (e.g., all-D-ASTTTNYT (SEQ ID NO: 1/ RAP-310), which blocks induced cofilin rod stress response. ([0033]; FIG. 4); and the core bioactive moiety in orally bioactive form, All-D-TTNYT (SEQ ID NO: 2/ RAP-103/ instant SEQ ID NO: 1)). 
	Said another way: It would have been obvious to one of ordinary skill at the time of filing to apply the teachings of ‘252 (e.g., bioactive D-amino acid variants and identified core bioavailable penta-peptide, All-D-TTNYT; and applying the method to additional conditions including a Lewy body disease) to the patented claims of ‘682 (i.e. method of treating loss of neurons associated with Alzheimer’s dementia by administering a therapeutically effective amount of a peptide, ASTTTNYT). Further, the artisan would be motivated to combine the disclosures with a high expectation of successfully treating Alzheimer’s dementia; and additional neurodegenerative diseases – including Lewy body disease – by any route of administration of D-enantiomers and “All-D” core variants. Specifically, variants comprising All-D-TTNYT with at most 20, 12, 8, or 5 amino acid residues.

Response to Arguments
	Applicant has argued that the functional definition associated with the administration of the active ingredient of the instant claims to the same population is patentably distinct because the office has failed to demonstrate the inherent effects of the therapeutically effective amount of the shared active ingredient. This argument is not persuasive, given the analysis of the arguments against the rejection included above. As such, the rejection of claims 1, and 5- 9 is maintained. 

Conclusion
Summary of Claims: Claims 1- 2, and 5- 9 are rejected. 
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner
can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https:/ /patentcenter.uspto.gov. Visit
https:/ /www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https:/ /www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658